         Case 2:19-cv-00877-DB-CMR Document 29 Filed 04/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


BUREAU OF CONSUMER FINANCIAL
PROTECTION,                                           ORDER GRANTING IN PART AND
                                                     DENYING IN PART RESPONDENT’S
                 Petitioner,                         MOTION TO CONTINUE HEARING

    v.
                                                         Case No. 2:19-cv-00877-DB-CMR
CENTER FOR EXCELLENCE IN HIGHER
EDUCATION,                                                        Judge Dee Benson

                Respondent.                              Magistrate Judge Cecilia M. Romero




         Before the court is Respondent Center for Excellence in Higher Education’s

(Respondent) Motion to Continue Hearing (ECF 27) (the Motion) on the Petition to Enforce

Civil Investigative Demand (ECF 2) (the Petition). Respondent requested that the May 5, 2020

hearing be continued in light of stay-at-home orders in place due to the COVID-19 pandemic

and the personal health issues of counsel (ECF 27 at 2–3). Respondent argues that an in-person

hearing is necessary due to the significance and complexity of the Petition (ECF 27 at 3). On

April 28, 2020, the court took the motion under advisement, finding that Respondent established

good cause for a continuance of the hearing and directing Petitioner Bureau of Consumer

Financial Protection (Petitioner) to file a response on the issue of an in-person or telephonic

hearing. Petitioner argues that a telephonic hearing is the most realistic and non-prejudicial

means of resolving this matter expeditiously in light of travel restrictions (ECF 28 at 2).
       Case 2:19-cv-00877-DB-CMR Document 29 Filed 04/30/20 Page 2 of 2




       Having considered the relevant filings, the court grants Respondent’s request for a

continuance, but denies its request for an in-person hearing. The court finds that requiring

physical presence at the hearing on the Petition is not feasible at this time. Although the court

acknowledges the importance of an in-person hearing to Respondent, the court agrees with

Petitioner that present circumstances render an in-person hearing unfeasible, and this matter

must be resolved without further delay. While the parties are permitted to attend the hearing in

person, the court will allow the parties to appear by telephone or videoconference upon request.

No further continuances will be granted.

       IT IS HEREBY ORDERED that the Motion is granted in part and denied in part as set

forth herein;

       IT IS FURTHER ORDERED that the hearing on the Petition is continued to June 19,

2020, at 10:00 a.m., in Room 7.400.

       IT IS SO ORDERED.

       DATED this 30 April 2020.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah




                                                 2
